Neppl v Fairway Pelham LLC (2019 NY Slip Op 03440)





Neppl v Fairway Pelham LLC


2019 NY Slip Op 03440


Decided on May 2, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 2, 2019

Acosta, P.J., Friedman, Manzanet-Daniels, Gesmer, Singh, JJ.


9196 26627/15E

[*1]Sharon Neppl,	 Plaintiff,
vFairway Pelham LLC, Defendant-Respondent, Levin Properties, L.P., Defendant-Appellant.


Milber Makris Plousadis & Seiden, LLP, White Plains (Vincent Camacho of counsel), for appellant.
Cerussi & Spring, P.C., White Plains (Gabrielle R. Lang of counsel), for respondent.

Order, Supreme Court, Bronx County (Fernando Tapia, J.), entered on or about May 7, 2018, which granted the motion of defendant Fairway Pelham LLC (Fairway) for summary judgment dismissing the complaint and all cross claims against it, unanimously reversed, on the law, without costs, and the motion denied.
The governing lease between defendant Levin Properties, L.P. (Levin), the landlord of a large shopping center, and Fairway, a commercial tenant in the shopping center, unambiguously allocates to Levin the duty to maintain the shopping center parking lot, including keeping it free of snow and ice (see Waverly Corp. v City of New York, 48 AD3d 261, 264-65 [1st Dept 2008]). However, plaintiff does not allege where the accident occurred. Accordingly, at this stage, summary judgment was not appropriate.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 2, 2019
CLERK